
	
		II
		111th CONGRESS
		1st Session
		S. 586
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  implement a National Neurotechnology Initiative, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Neurotechnology
			 Initiative Act.
		2.FindingsThe Congress finds the following:
			(1)While the field of
			 neuroscience is highly advanced, our understanding of how the brain works still
			 has many gaps and our ability to repair damage remains limited.
			(2)Nearly 100,000,000
			 Americans suffer from a brain or nervous system disease, injury, or disorder,
			 and the national economic burden of such brain-related illnesses has reached
			 more than $1,000,000,000,000 per year and is growing alarmingly due to an aging
			 population.
			(3)Critical unmet
			 medical needs exist in almost every area of brain and nervous system disorders,
			 including Alzheimer’s disease, addiction, anxiety, chronic pain, depression,
			 epilepsy, hearing loss, multiple sclerosis, obesity, Parkinson’s disease,
			 schizophrenia, sleep, spinal cord injury, stroke, traumatic brain injury, and
			 more.
			(4)While the science
			 of the brain is moving forward more rapidly than any other science today, we
			 must ensure these discoveries quickly become tools to improve the human
			 condition.
			(5)Neurotechnology has
			 the potential to transform nearly every aspect of our lives from medicine to
			 defense to education to computing, as well as our conception of the human
			 mind.
			(6)A
			 global race is underway to determine the country that will lead the
			 neurotechnology economy, which will have long-lasting implications for
			 employment, infrastructure development, and regional competitiveness.
			(7)Federal leadership
			 is needed to accelerate and coordinate the development of neurotechnology and
			 bring the benefits to those in need across the Nation.
			(8)Therefore, it is
			 in the national interest for the Federal Government to increase investment and
			 interagency coordination of Federal neurotechnology research, development, and
			 commercialization programs.
			3.DefinitionsIn this Act:
			(1)InitiativeThe
			 term Initiative means the National Neurotechnology Initiative
			 implemented under section 4.
			(2)NeurotechnologyThe
			 term neurotechnology means the science and technology that allows
			 an individual to analyze, understand, treat, and heal the brain and nervous
			 system.
			(3)Qualified
			 staffThe term qualified staff means a Food and Drug
			 Administration employee who has academic training or significant experience in
			 neurotechnology or related fields, or who has satisfactorily completed a Food
			 and Drug Administration neuroscience training course.
			(4)Related
			 fieldsThe term related fields means neuroscience,
			 neuromedicine, cognitive science, behavioral psychology, neuropharmacology,
			 neuropsychiatry, neuroimaging, neuroregeneration, neurorehabilitation,
			 neuromodulation, neurostimulation, biomedical engineering, bioengineering,
			 molecular biology, computer science, robotics, and such other fields as the
			 Director of the National Neurotechnology Coordinating Office determines to be
			 related to neurotechnology.
			(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(6)TranslationalThe
			 term translational means relating to research that is focused on
			 converting laboratory findings into patient treatments.
			4.National
			 Neurotechnology Initiative
			(a)In
			 generalThe Secretary shall
			 implement a National Neurotechnology Initiative under which, acting through
			 appropriate agencies, councils, and the National Neurotechnology Coordination
			 Office established pursuant to section 5, the Secretary shall—
				(1)establish goals,
			 priorities, and metrics for evaluation for Federal neurotechnology research,
			 development, commercialization, and other activities;
				(2)increase the
			 investment in Federal research, development, and translational programs in
			 neurotechnology, and related fields as appropriate, to achieve the goals
			 described in paragraph (1); and
				(3)increase
			 interagency coordination of Federal neurotechnology research, development, and
			 other activities undertaken pursuant to the Initiative.
				(b)Areas of
			 concentrationThe Initiative
			 shall—
				(1)coordinate,
			 support, and extend the neurotechnology-related activities of the National
			 Institutes of Health and the work of the Blueprint for Neuroscience Research
			 developed under section 6(a);
				(2)coordinate and
			 promote neuroscience small business innovation research programs;
				(3)facilitate testing
			 and evaluation of advances in neuromedicine, including drugs, diagnostics, and
			 devices; and
				(4)coordinate and
			 promote the study of the social, ethical, and legal aspects of
			 neurotechnology.
				5.Coordination
			(a)In
			 generalThe Secretary shall establish a National Neurotechnology
			 Coordination Office, to be headed by a director to be appointed by the
			 Secretary, that shall—
				(1)coordinate Federal
			 neurotechnology activities among the Department of Health and Human Services,
			 the National Institutes of Health, the Food and Drug Administration, the
			 Department of Defense, the Department of Veterans Affairs, and other Federal
			 agencies;
				(2)serve as the point
			 of contact on Federal neurotechnology activities for academia, industry,
			 professional societies, State neurotechnology programs, interested citizen
			 groups, and others to facilitate the exchange of technical and programmatic
			 information;
				(3)conduct public outreach, including
			 dissemination of findings and recommendations of the National Neurotechnology
			 Advisory Council established under subsection (c), as appropriate;
				(4)promote access to,
			 and the early application of, the technologies, innovations, and expertise
			 derived from activities conducted under the Initiative by agencies and systems
			 across the Federal Government, and by United States industry, including
			 start-up companies; and
				(5)provide technical and administrative
			 support to the National Neurotechnology Advisory Council.
				(b)ReportThe
			 Director of the National Neurotechnology Coordination Office shall annually
			 submit to the Secretary a report on the status of the Initiative. Such reports
			 shall contain the results of an evaluation of the effectiveness of the
			 Initiative in the year for which the report is being prepared and the goals and
			 benchmarks for the following year. The Secretary shall transmit a copy of each
			 report under this subsection to the Committee on Energy and Commerce of the
			 House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate.
			(c)Advisory
			 council
				(1)In
			 generalThe Secretary shall establish, or designate an existing
			 entity as, a National Neurotechnology Advisory Council.
				(2)Qualifications
					(A)In
			 generalThe Advisory Council shall consist primarily of members
			 from academic institutions, not-for-profit organizations, and industry.
					(B)RequirementsMembers
			 of the Advisory Council shall be qualified to provide advice and information on
			 neurotechnology research, development, demonstrations, education, technology
			 transfer, commercial application, delivery, access, or ethical, legal, and
			 social issues related to neurotechnology.
					(C)RecommendationsIn
			 appointing members to, or designating an entity as, an Advisory Council, the
			 Secretary may seek and give consideration to recommendations from the Congress,
			 industry, the scientific and medical communities (including the National
			 Academy of Sciences, scientific and medical professional societies,
			 not-for-profit organizations, and academia), the defense community, State and
			 local governments, regional neurotechnology programs, and other appropriate
			 organizations.
					(3)DutiesThe Advisory Council shall provide advice
			 to the Director of the National Neurotechnology Coordination Office on matters
			 relating to the Initiative, including assessing—
					(A)trends and
			 developments in neurotechnology and related fields;
					(B)progress made in
			 implementing the Initiative;
					(C)the need to revise
			 the Initiative;
					(D)the balance among
			 the components of the Initiative, including funding levels for the program
			 component areas;
					(E)whether the program
			 component areas, priorities, and technical goals developed by the Council are
			 helping to maintain United States leadership in neurotechnology and related
			 fields;
					(F)the management,
			 coordination, implementation, and activities of the Initiative; and
					(G)whether ethical,
			 legal, and social issues are adequately addressed by the Initiative.
					(d)Authorization of
			 appropriations
				(1)OfficeThere
			 is authorized to be appropriated to carry out subsections (a) and (b)
			 $4,000,000 for each of fiscal years 2010, 2011, 2012, and 2013.
				(2)Advisory
			 councilThere is authorized to be appropriated to carry out
			 subsection (c) $1,000,000 for each of fiscal years 2010, 2011, 2012, and
			 2013.
				6.Programs related
			 to the National Institutes of Health
			(a)Blueprint for
			 Neuroscience ResearchThe
			 Director of the National Institutes of Health shall develop a program or
			 designate an existing program, to be known as the Blueprint for Neuroscience
			 Research, for collaboration among the institutes, centers, and offices of the
			 National Institutes of Health that support neuroscience research within the
			 National Institutes of Health. Such program shall—
				(1)identify pervasive
			 challenges in neuroscience and any technological barriers to solving such
			 challenges; and
				(2)support the
			 development of new tools, training opportunities, and other resources to assist
			 neuroscientists in both basic and clinical research.
				(b)Small business
			 innovation researchIn
			 carrying out their duties under the Small Business Innovation Research Program,
			 the directors of each of the institutes of the National Institutes of Health
			 shall—
				(1)where appropriate,
			 give high priority to small business concerns that participate in or conduct
			 neurotechnology research and development projects; and
				(2)annually report to
			 the Director of the National Neurotechnology Coordination Office concerning the
			 percentage of Small Business Innovation Research funding being used for such
			 projects.
				(c)Small business
			 technology transferIn
			 carrying out their duties under the Small Business Technology Transfer Program,
			 the directors of each of the institutes of the National Institutes of Health
			 shall—
				(1)where appropriate,
			 give high priority to small business concerns that participate in or conduct
			 neurotechnology research and development projects; and
				(2)annually report to
			 the Director of the National Neurotechnology Coordination Office concerning the
			 percentage of Small Business Technology Transfer funding being used for such
			 projects.
				(d)Authorization of
			 appropriations
				(1)Blueprint for
			 neuroscience researchThere are authorized to be appropriated to
			 carry out subsection (a)—
					(A)$80,000,000 for
			 fiscal year 2010;
					(B)$88,000,000 for
			 fiscal year 2011;
					(C)$96,800,000 for
			 fiscal year 2012; and
					(D)$106,480,000 for
			 fiscal year 2013.
					(2)Small business
			 innovation research and small business technology transfer
					(A)In
			 generalThere are authorized to be appropriated to carry out
			 subsections (b) and (c)—
						(i)$75,000,000 for
			 fiscal year 2010;
						(ii)$82,500,000 for
			 fiscal year 2011;
						(iii)$90,750,000 for
			 fiscal year 2012; and
						(iv)$99,825,000 for
			 fiscal year 2013.
						(B)LimitationNone
			 of the funding authorized by this paragraph may be counted toward the
			 expenditure amounts required by subsections (f) and (n) of section 9 of the
			 Small Business Act (15 U.S.C. 638).
					7.Programs related
			 to the Food and Drug Administration
			(a)FDA
			 reviewThe Commissioner of Food and Drugs shall direct the
			 Director of the Center for Drug Evaluation and Research, the Director of the
			 Center for Biologics Evaluation and Research, and the Director of the Center
			 for Devices and Radiological Health to improve the timeliness of the review
			 process for neurology and psychiatry by—
				(1)increasing,
			 through recruitment and training, the number of qualified staff within such
			 Centers; and
				(2)improving the
			 processes for creating guidelines with respect to neurology and psychiatry and
			 communicating those guidelines to industry.
				(b)Neurotechnology
			 standards workgroupsThe Commissioner of Food and Drugs shall
			 sponsor workgroups including academic and industry representatives to develop
			 standards for preclinical testing and clinical trial endpoints for emerging
			 brain and nervous system indications for which clear and achievable standards
			 do not otherwise exist on the date of the enactment of this Act.
			(c)Authorization of
			 appropriations
				(1)FDA
			 reviewThere are authorized to be appropriated to carry out
			 subsection (a)—
					(A)$26,000,000 for
			 fiscal year 2010;
					(B)$28,600,000 for
			 fiscal year 2011;
					(C)$31,460,000 for
			 fiscal year 2012; and
					(D)$34,606,000 for
			 fiscal year 2013.
					(2)Neurotechnology
			 standards workgroupsThere is authorized to be appropriated to
			 carry out subsection (b) $4,000,000 for each of fiscal years 2010, 2011, 2012,
			 and 2013.
				8.Programs related
			 to ethical, legal, and social issues
			(a)American
			 Neurotechnology Study CenterThe Director of the National
			 Neurotechnology Coordination Office shall—
				(1)provide for the establishment, on a
			 merit-reviewed and competitive basis, of an American Neurotechnology Study
			 Center that shall—
					(A)establish a
			 research program to identify ethical, legal, and social issues related to
			 neurotechnology and related fields, and ensure that the results of such
			 research are widely disseminated; and
					(B)conduct,
			 coordinate, collect, and disseminate studies on such issues; and
					(2)provide for public
			 input and outreach to be integrated into the Initiative by the convening of
			 regular and ongoing public discussions, through mechanisms such as citizens’
			 panels, consensus conferences, and educational events, as appropriate.
				(b)Study on the
			 responsible development of neurotechnologyThe American
			 Neurotechnology Study Center established under subsection (a) shall conduct a
			 study to assess the need for standards, guidelines, or strategies for ensuring
			 the responsible development of neurotechnology, including—
				(1)the safety of use
			 of brain interface devices;
				(2)human subject
			 guidelines for research and development of neurotechnology;
				(3)the use of
			 neurotechnology in the enhancement of human intelligence;
				(4)the development of
			 defensive technologies relating to neurotechnology;
				(5)the use of
			 neurotechnology in developing artificial intelligence;
				(6)the potential to
			 ease the health care burden through use of neurotechnology; and
				(7)the development of
			 appropriate ethical standards and guidelines for research and development in
			 neurotechnology.
				(c)Study on the
			 economic impact of neurotechnologyThe Director of the National
			 Neurotechnology Coordination Office shall, on a merit-reviewed and competitive
			 basis, provide for the conduct of an annual study to assess the need for
			 analyses, programs, reports, or strategies for ensuring the development of
			 neurotechnology, including analyzing—
				(1)the economic
			 burden of brain and nervous system disorders and illness;
				(2)the economic
			 growth potential of neurotechnology;
				(3)national and
			 regional neurotechnology assets; and
				(4)global
			 neurotechnology assets.
				(d)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to carry out
			 subsections (a) and (b) $8,000,000 for each of fiscal years 2010, 2011, 2012,
			 and 2013.
				(2)Study on the
			 responsible development of neurotechnologyThere is authorized to
			 be appropriated to carry out subsection (c) $2,000,000 for each of fiscal years
			 2010, 2011, 2012, and 2013.
				(3)LimitationNo
			 more than $250,000 per fiscal year shall be used to carry out subsection
			 (a)(2).
				
